Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a reply to the application filed on 9/3/2021, in which, claims 1-25 are pending. Claims 1, 18, and 22 are independent.
In response filed 8/15/22 to a Restriction requirement, Applicant has elected, without traverse, Group II species (claims 1, 4-6, 11-12, 18, 22, and 24) to prosecute. All other claims are withdrawn from further consideration.  
When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed on 9/3/2021 are accepted.

Specification
The disclosure filed on 9/3/2021 is accepted.

Double Patenting
1. 	A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..." (Emphasis added). Thus, the term "same invention," in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 18, and 22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 4, 7, 18, 19, and 23 of US Patent App.: 17466490. Although the conflicting claims are not identical, they are not patentably distinct from each other because all the limitations recited in the independent claims 1, 18, and 22 of the present application and are broader than limitations recited in claims 1, 2, 4, 7, 18, 19, and 23 of US Patent App.: 17466490.      
Claims 4-6, 11-12, and 24 of the present application are not patentably distinct from respective claims 1-23 of US Patent App.: 17466490 because the claims recite substantially the same features.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20070061594 A1 (hereinafter ‘Ginter’).

As regards claim 18, Ginter (US 20070061594 A1) discloses: A system comprising: a first memory configured to store software; (Ginter: Figs. 6-7, ¶452-¶460, i.e., the appliance 600 (i.e., the system) wherein the appliance is any kind of computing device such as a computer, a telephone i.e., mobile device, wherein, Figs. 8-9, ¶479-¶558, i.e., the secure memories and the non-secure memories wherein OS, applications are stored in the both secure memories and the non-secure memories) 
a second memory configured to store a copy of the software and an application that is not stored in the first memory; and (Ginter: Figs. 6-7, ¶452-¶460, i.e., the appliance 600 (i.e., the system) wherein the appliance is any kind of computing device such as a computer, a telephone i.e., mobile device, wherein, Figs. 8-9, ¶479-¶558, i.e., the secure memories and the non-secure memories wherein OS, applications are stored in the both secure memories and the non-secure memories wherein the secure memories accessible by the SPU contains modules not in the non-secure memories)  
a processor configured to switch a computing device between a first mode and a second mode, wherein the computing device in the first mode allows access to the first memory and denies access to the second memory, and wherein the computing device in the second mode allows access to the second memory. (Ginter: Figs. 6-7, ¶452-¶460, i.e., the appliance 600 (i.e., the system) wherein the appliance is any kind of computing device such as a computer, a telephone i.e., mobile device, wherein, Figs. 8-9, ¶479-¶558, i.e., the secure memories and the non-secure memories wherein OS, applications are stored in the both secure memories and the non-secure memories wherein the secure memories accessible by the SPU contains modules not in the non-secure memories wherein the processor switches the mode of operation between secure (i.e., private mode) and normal (i.e., non-private) and wherein in the secure mode, access to the secure memories and their content is inaccessible)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 12, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ginter in view of US 20120246641 A1 (hereinafter ‘Gehrmann’).

As regards claim 1, Ginter (US 20070061594 A1) discloses: A mobile device comprising: a non-private memory configured to store multiple software programs, wherein the multiple software programs include an application and a driver program, and wherein the driver program controls operations of a radio access technology (RAT) device, a positioning, navigation, or timing (PNT) device, an input/output (1/O) device, or a communications port of the mobile device; (Ginter: Figs. 6-9, ¶452-¶460, ¶516, ¶591-¶640, i.e., the appliance 600 (i.e., the system) wherein the appliance is any kind of computing device such as a computer, a telephone (i.e., mobile device), wherein, Figs. 8-9, ¶479-¶558, i.e., the secure memories and the non-secure memories wherein OS, drivers, applications are stored in the both secure memories and the non-secure memories)
a private memory configured to store copies of the multiple software programs and additionally store a trusted software program; (Ginter: Figs. 6-7, ¶452-¶460, i.e., the appliance 600 (i.e., the system) wherein the appliance is any kind of computing device such as a computer, a telephone i.e., mobile device, wherein, Figs. 8-9, ¶479-¶558, i.e., the secure memories and the non-secure memories wherein OS, applications are stored in the both secure memories and the non-secure memories wherein the secure memories accessible by the SPU contains modules (trusted software) not in the non-secure memories)  
wherein the trusted software program is only stored in the private memory; and (Ginter: Figs. 6-7, ¶452-¶460, i.e., the appliance 600 (i.e., the system) wherein the appliance is any kind of computing device such as a computer, a telephone i.e., mobile device, wherein, Figs. 8-9, ¶479-¶558, i.e., the secure memories and the non-secure memories wherein OS, applications are stored in the both secure memories and the non-secure memories wherein the secure memories accessible by the SPU contains modules (trusted software) not in the non-secure memories)  
a processor configured to: boot the mobile device in a non-private mode that forbids access to the copies of the multiple software programs or the trusted software program, boot the mobile device in a private mode that allows access to the copies of the multiple software programs or the trusted software program. (Ginter: Figs. 6-7, ¶452-¶460, i.e., the appliance 600 (i.e., the system) wherein the appliance is any kind of computing device such as a computer, a telephone i.e., mobile device, wherein, Figs. 8-9, ¶479-¶565, i.e., the secure memories and the non-secure memories wherein OS, applications are stored in the both secure memories and the non-secure memories wherein the secure memories accessible by the SPU contains modules not in the non-secure memories wherein the processor switches the mode of operation between secure (i.e., private mode) and normal (i.e., non-private) and wherein in the secure mode, access to the secure memories and their content is inaccessible)
Although Ginter explicitly discloses booting/rebooting the system, however, Ginter does not explicitly disclose switching the mode via boot/reboot sequence. In analogous art, Gehrmann (US 20120246641 A1) teaches switching modes (protected to normal and normal to protected) by initiating a reboot of the system (Gehrmann: Figs. 6a-6b, 7, 8a-8b, ¶14, ¶18-¶20, ¶42-¶44)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Ginter to include initiating reboot in order to switch mode from a protected mode to normal mode and vice versa as taught by Gehrmann with the motivation to switch from one mode to the other to execute security critical functions (Gehrmann: ¶14)

Claim 22 recites substantially the same features recited in claim 1 above and is rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 12, Ginter et al combination discloses the mobile device of claim 1: wherein the copies of the multiple software programs or the trusted software program stored in the private memory are encrypted when the mobile device is in a non-private mode, and wherein the copies of the multiple software programs or the trusted software program stored in the private memory are decrypted when the mobile device is in a private mode. (Ginter: ¶168-¶172)

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ZAIDI whose telephone number is (571)270-5995. The examiner can normally be reached Monday-Thursday: 5:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED A ZAIDI/Primary Examiner, Art Unit 2432